DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 15 has been cancelled; therefore, claims 1-14 and 16-28 are currently pending in application 16/365,522.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "wherein said processing system predicts the likelihood based at least in part on a model built with machine learning using at least some of said improved set of pipe data" in the system according to claim 15.  There is insufficient antecedent basis for this limitation in the claim, as claim 15 has been cancelled by applicant.
Independent Claim 18 recites the limitation "replacing pipe sections based in part on said imputed missing attributes in the merged vector dataset ." However the Examiner is unclear how the determination is made as to which pipe section should be replaced. The examiner suggests incorporating the subject matter of Claim 1 and Claims 27-28 to overcome the rejection (i.e. managing one or more aspects of one or more of said networks of underground pipes based on the improved set of pipe data, including: generating maintenance and replacement plans for said networks of underground pipes; providing job planning; and replacing pipe sections accordingly).
Claims 19-28 are rejected for the same reason as the independent claim in which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scolnicov et al. (US 2013/0211797 A1).
As per independent Claim 1, Scolnicov discloses a method for improving pipe data relating to networks of underground pipes for carrying a fluid to consumers (See at least Para 0006-0009, 0012, 0026-0027, and 0032), the method comprising: 
receiving by a computer system a set of pipe data that includes a plurality of pipe attributes for one or more of said networks of underground pipes (See at least Para 0025-0027, and Para 0030-0033);  10
identifying with the computer system one or more pipes in at least one of said networks for which one or more pipe attributes is incorrect (See at least Para 0038, Probable connection; Para 0043, Adjusted data – “However, if they do not match, one or both of the pipe end coordinates are adjusted to match based on some criteria, step 315, before being stored as pipe junctions in step 317. Criteria to adjust the coordinates may include, but are not limited to, relative location, asset age and material, pipe diameter, etc.”; See also Figs.3-4, pre-processing asset management and GIS data; Para 0029, Data Updates; Para 0030, “For example, structural analysis system 102 is programmed to merge GIS data from GIS 106 with asset management data 103 and sensor archive data 107 to create the enriched GIS data stored in database 101. Structural analysis system 102 can use combinations of mapped variables from other data sources to build and analyze new variables.”; Para 0041-0043; Para 0053-0055, correct existing consumption equations; and Para 0097-0098); 
automatically generating imputed data for the one or more pipe attributes resulting in an improved set of pipe data (See at least Para 0025-0027, Enriched GIS database 101; Para 0030-0033; and Para 0096-0097); and  15
managing one or more aspects of one or more of said networks of underground pipes based on the improved set of pipe data (See at least Para 0009, 0012, 0025-0027, and 0032), including:
generating maintenance and replacement plans for said networks of underground pipes (See at least Para 0016, Para 0030-0033, Para 0036, and Para 0095-0098);
providing job planning (See at least Para 0030-0033); and
replacing pipe sections accordingly (See at least Para 0016, 0036, and 0095-0098). 5
As per Claim 2, Scolnicov discloses where said automatically generating imputed data includes a geolocation transfer process that uses one or more sources 20selected from a group consisting of: GPS, address, and geocode (See at least Para 0009, 0012, 0026-0027, and 0032).  
As per Claim 3 (2 dep.), Scolnicov discloses wherein the set of pipe data includes pipe break data at least some of which includes locations for pipe breaks but not specific pipe sections for said breaks, and said geolocation transfer process 25assigns pipe sections to at least some of said pipe breaks that are not the closest pipe sections to the respective locations for the pipe breaks (See at least Para 0009, 0012, 0026-0027, and 0032).  
As per Claim 4, Scolnicov discloses wherein said automatically generating imputed data includes using parcel data relating to a geographic position 30that corresponds to said one or more pipes (See at least Para 0009, 0012, 0026-0027, and 0032).  
As per Claim 5, Scolnicov discloses wherein said one or more pipe attributes is incorrect includes year of installation for a plurality of underground pipe sections, and said automatically generating imputed data includes correction and/or imputation of said incorrect installation 5years for at least some of the underground pipe sections (See at least Para 0026-0027, and 0043, Equivalent attributes disclosed).  
As per Claim 6, Scolnicov discloses wherein said one or more pipe attributes is incorrect pipe material for a plurality of underground pipe sections, and said automatically generating imputed data includes correction 10and/or imputation of said incorrect pipe material for at least some of the underground pipe sections (See at least Para 0026-0027, and 0043, Equivalent attributes disclosed).  
As per Claim 7, Scolnicov discloses wherein said one or more pipe attributes is incorrect pipe diameter for a plurality of underground pipe 15sections, and said automatically generating imputed data includes correction and/or imputation of said incorrect pipe diameter for at least some of the underground pipe sections (See at least Para 0026-0027, and 0043, Equivalent attributes disclosed).  
As per Claim 8, Scolnicov discloses wherein said automatically generating 20imputed data includes uses machine learning to correct and/or impute for at least some of the incorrect pipe attributes (See at least Para 0095-0098).  
As per Claim 9, Scolnicov discloses predicting a likelihood of failure of one or more pipe sections based on said improved set of pipe 25data (See at least Para 0026-0027, 0034, 0095-0098).
As per Claim 10 (9 dep.), Scolnicov discloses wherein said predicting is based at least in part on a model built with machine learning using at least some of said improved set of pipe data (See at least Para 0096-0097).  
As per Claim 11 (9 dep.), Scolnicov discloses wherein said managing includes planning pipe section replacement jobs based at least in part on said predicted likelihood of failure of said one or more pipe sections (See at least Para 0026-0027, 0034, 0095-0098).
As per Claim 12, Scolnicov discloses wherein said imputed data includes imputed material and diameter data of one or more pipe sections, and the method further includes estimating cost of repair and replacement based on said imputed material and diameter data of one or more pipe sections (See at least Para 0026-0027, 0034, 0095-0098).
As per independent Claim 13, Scolnicov discloses a system for improving pipe networks of underground pipes for carrying fluid to consumers (See at least Para 0009, 0012, 0026-0027, and 0032), the system comprising: 
a database that stores a set of pipe data that includes a plurality of pipe attributes for one or more of said networks of underground pipes (See at least Para 0025-0027, and Para 0030-0033); 
a processing system configured to identify one or more pipes in at least on of said networks for which one or more pipe attributes is incorrect, generate imputed data for the one or more pipe attributes resulting in an improved set of pipe data (See at least Para 0038, Probable connection; Para 0043, Adjusted data – “However, if they do not match, one or both of the pipe end coordinates are adjusted to match based on some criteria, step 315, before being stored as pipe junctions in step 317. Criteria to adjust the coordinates may include, but are not limited to, relative location, asset age and material, pipe diameter, etc.”; See also Figs.3-4, pre-processing asset management and GIS data; Para 0029, Data Updates; Para 0030, “For example, structural analysis system 102 is programmed to merge GIS data from GIS 106 with asset management data 103 and sensor archive data 107 to create the enriched GIS data stored in database 101. Structural analysis system 102 can use combinations of mapped variables from other data sources to build and analyze new variables.”; Para 0041-0043; Para 0053-0055, correct existing consumption equations; and Para 0097-0098);
wherein one or more of aspects of one or more of said networks of underground pipes can be 20managed based at least in part on the improved set of pipe data (See at least Para 0009, 0012, 0097); wherein the processing system is further configured to predict the likelihood of pipe segments in the said networks leaking (See at least Fig.2, Para 0016-0017, Para 0037-0041, and Para 0053); and 
said one or more of aspects of one or more of said networks of underground pipes being managed includes replacing pipe sections based at least in part on said predicted likelihood of leaking (See at least Para 0016-0017, Para 0037-0041, Para 0053; and Para 0096-0098).
As per Claim 14, Scolnicov discloses a front-end system that includes an uploader for receiving said set of pipe data from a customer who manages the one or more aspects of at least one of said networks of 25underground pipes, and a viewer that can display at least some of said improved set of pipe data which facilitates said management (See at least Para 0034-0035).
As per Claim 16 (15 dep.), Scolnicov discloses wherein said processing system predicts the likelihood based at least in part on a model built with machine learning using at least some of said improved set of pipe data (See at least Para 0026-0027, 0034, 0095-0098).
As per Claim 17, Scolnicov discloses wherein the set of pipe data includes pipe 10break data at least some of which includes locations for pipe breaks but not specific pipe sections for said breaks, and the imputed data is generated using a geolocation transfer process configured to assign pipe sections to at least some of said pipe breaks that are not the closest pipe sections to the respective locations for the pipe breaks (See at least Para 0026-0027, 0034, 0095-0098).
As per independent Claim 18, Scolnicov discloses a method of improving networks or underground pipes (See at least Para 0008-0009, 0012), the method comprising: 
accessing a first plurality of separate environmental raster form datasets (See at least Fig.2, Para 0009, 0012, 0025-0027, 0030-0033); 
merging at least some of the first plurality of separate environmental raster 20form datasets to generate a second plurality of larger environmental form datasets (See at least Para 0025-0027; Para 0030-0033; and Para 0096-0097); 
vectorizing at least some of second plurality of larger environmental form datasets to generate a third plurality of larger vector datasets (See at least Para 0025-0027, Enriched GIS database 101; Para 0030-0033; and Para 0096-0097); 
merging at least some of the third plurality of larger vector datasets to form a 25merged vector dataset (See at least Para 0030-0033; and Para 0096-0097); and 
imputing one or more missing attributes in the merged vector dataset to generate a standardized database (See at least Para 0038, Probable connection; Para 0043, Adjusted data – “However, if they do not match, one or both of the pipe end coordinates are adjusted to match based on some criteria, step 315, before being stored as pipe junctions in step 317. Criteria to adjust the coordinates may include, but are not limited to, relative location, asset age and material, pipe diameter, etc.”); and
replacing pipe sections based in part on said imputed missing attributes in the merged vector dataset (See at least Para 0016, 0036, and 0095-0098).
As per Claim 19, Scolnicov discloses a wherein at least some of the first plurality of separate environmental raster datasets are not overlapping with each other or are not coextensive with each other (See at least Para 0025-0027; Para 0030-0033; and Para 0096-0098).  
As per Claim 20, Scolnicov discloses wherein separate environmental raster form datasets include one or more types of data selected from a group consisting of soil properties, population, climate, elevation, slope and soil (See at least Para 0025-0027; Para 0030-0033; and Para 0096-0098).  
As per Claim 21, Scolnicov discloses removing outlier data from said standardized database based on falling outside one or more predetermined limits (See at least Para 0025-0027; Para 0030-0033; and Para 0096-0098).  
As per Claim 22, Scolnicov discloses wherein said standardized database includes one or more new environmental variables that were not included in the first plurality of separate environmental raster form datasets (See at least Para 0025-0027; Para 0030-0033; and Para 0096-0098).  
As per Claim 23, Scolnicov discloses wherein the one or more new environmental variables include one or more selected from a group 6Daichi Yoshikawa, S.N. 16/365,522Dkt. No. 318-0003USconsisting of: soil density, population density, national slope, break density and proximity maps of shorelines, railways, subways, roads, rivers, creeks, streams, ponds and/or lakes (See at least Para 0096-0098).  
As per Claim 24, Scolnicov discloses wherein said first plurality of separate environmental raster form datasets includes zoning data and the method further comprises categorizing a portion of said zoning data (See at least Para 0013-0014, and Para 0027).  
As per Claim 25, Scolnicov discloses approximating non-square-shaped data is to square-shaped data for more efficient integration into said database (See at least Para 0025-0027; Para 0030-0033; and Para 0096-0097).  
As per Claim 26, Scolnicov discloses wherein said standardized database is used by a plurality of customers to provide computational cost savings to each of said customers compared to using a custom generated database* (See at least Para 0017, 0025-0027; Para 0034; and Para 0081-0098).
*Please note:

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
“For”
See e.g.  In re Collier, 158 USPQ 266, 267 (CCPA 1968)(where the court interpreted the claimed phrase “a connector member for engaging shield means” and held that the shield means was not a positive element of the claim since “[t]here is no positive inclusion of ‘shield means’ in what is apparently intended to be a claim to structure consisting of a combination of elements.”
b.	“-Able”
See e.g.  In re Collier, 158 USPQ 266, 267-68 (CCPA 1968)(where the court interpreted the claimed phrase “said ferrule-forming member being crimpable onto said shield means” and held that the shield means was not a positive element of the claim since “[t]here is no positive inclusion of ‘shield means’ in what is apparently intended to be a claim to structure consisting of a combination of elements....  “[t]he ferrule or connector member is crimpable but not required, structurally, to be crimped ....  These cannot be regarded as structural limitations and therefore not as positive limitations in a claim directed to structure. They cannot therefore be relied on to distinguish from the prior art.”)
Functional recitation(s) have been considered but given less patentable weight because they fail to add any steps and are thereby regarded as intended use language.  A recitation of the intended use of the claimed invention must result in additional steps.  See Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1375-76, 58 USPQ2d 1508, 1513 (Fed. Cir. 2001) (Where the language in a method claim states only a purpose and intended result, the expression does not result in a manipulative difference in the steps of the claim.).

As per Claim 27, Scolnicov discloses predicting likelihood of pipe segments leaking in a network of underground pipes for carrying fluid to consumers based at least in part on said standardized database (See at least Fig.2, Para 0016-0017, Para 0037-0041, and Para 0053). 
As per Claim 28, Scolnicov discloses building a model using machine learning based at least in part on said standardized database, and wherein said predicting likelihood of pipe segments leaking is based on the model (See at least Para 0016-0017, Para 0037-0041, Para 0053; and Para 0096-0098).

Response to Arguments
Applicant's arguments filed on 7/5/2022, with respect to Claims 1-14 and 16-20, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as FINAL, based on the rejection above.
Applicant’s arguments filed on 7/5/2022, with respect to Claims 21-28, have been considered but are moot based on the new grounds of rejection.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the new rejections above.  See MPEP § 706.07(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited: 
Nielsen et al. (US 2011/0007076 A1) – Discloses the generation of searchable electronic records of underground facility locate and/ or marking operations (See at least Para 0174, 0202-0208 (Raster image data), 0231, 0235-0237, 0275, 0298, 0329-0330, and 0359 (Data Cleaning).
Armon et al. (US 8,583,386 B2) – Discloses a system and method for identifying likely geographic locations of anomalies in a water utility network.
Peleg et al. (US 7,920,983 B1) – Discloses a system and method for monitoring resources in a water utility network.
The Examiner suggests the applicant review all documents before submitting any amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 22, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629